On Rehearing.
No special complaint is directed by plain'tiffs against that part of the judgment which ■condemned them to pay $75 damages for illegal seizure of property subject to exemption under the homestead law as alleged.
As this amount would have been deducted from the amount claimed by plaintiffs against ■defendant, if it had been allowed, it seems to be a matter of little concern to plaintiffs. We, none the less, will have to pass upon the •question, as plaintiffs ask that the whole .judgment be set aside and annulled.
Passing to the question really at issue, further examination has resulted in our con•cluding that the horses seized are not subject to the exemption claimed.
Two horses of defendant were not seized. TDey remained in his possession.
It seems that the two horses seized were not horses actually used by defendant in making his crop.
1-Ie testified that they were gentle — colts— that had not been used in farming, as they were not work horses, they were, therefore, subject to seizure. They will have to be sold as subject to plaintiffs’ claim.
After having concluded that plaintiffs had a right to seize the horses which have been seized, it follows that we will have to amend our decree by striking therefrom the $75 allowed to the defendant as damages. As plaintiffs succeeded in sustaining their demand, in part at least, they cannot be held in damages. Under the circumstances, damages cannot be allowed.
It is ordered, adjudged, and decreed that the two horses seized shall be sold in satisfaction of plaintiffs’ claim.
In other respects the judgment of the district court and of this court remains unchanged.
It is ordered, adjudged, and decreed that defendant pay all costs incident to the issuance of the writs as they apply to the seizure of the horses, and that plaintiffs pay all costs incident to the seizure of said writs as they apply to the seizure of the corn.
It is further ordered, adjudged, and decreed that the judgment be amended by rejecting the demand of defendant for $75 damages, and that defendant and appellee pay the costs of appeal.
Decree amended, and rehearing refused.